Title: To Thomas Jefferson from Andrew Burns, 4 April 1805
From: Burns, Andrew
To: Jefferson, Thomas


                  
                     
                     
                        Sr May it please your Excellancy
                     
                     Washington, Georgia April the 4th 1805
                  
                  In consequence of a passage I saw some time past in the National Inteligencr: Wherein it appears the Congress had Directed your Excellancy to send some suitable Person to Louisiana to survey the Lead Mines of that Contry: also to ascertain the Lattitude and Longitude of them. Together with the Quantity and Quallity of the Oars-I wrote to General Meriweather Member of Congress from the State of Georgia upon the Subject. But fearing he May have left the Federal Cyty Ere my address Could arive.—I have thought proper thus to lay my views before your Excellancy
                  Which are these. Should your Excellancy see proper to appoint me I would go in Person, and do any thing, or Every thing Your-Excellancy might require of me, touching the premises, aforesaid
                  The whole of the Georgia, Congressional, Representation, are personnally aqueant with me. And I trust I Should have their Suffrage as an Honest man—But as Some of them, as well as your Excellancy may not be aqueant with my Capability as an Artist. Suffer me to Inform your Excellancy in the first place, that I have been bred to the Silver Smith and Jewler Buisnes—In addition to Which I have Made oars and Fossils the Subjects of my Investigation. Aided in Pursuits of this kind By Professor Gellerts Metallurgick Chemestry I have been Successful in many Instances: But the mines or Banks of the Oars being out of my reach I was never any thing the Better—My aqueantances generally think me Somewhat Scientifick. But Still they may not know that I am Capable of Ascertaining the Lattitude & Longitude of a place. or that I understand Astronomy—As a proof of my Sapience, in that line Suffer me to predict to your Excellancy that there will be an Eclips of the Sun on the fifteenth day of June 1806 Eleven Oclock in the moring at this place. It will be total in the Northern States. The Axis of the Earth at that Time 5.° 30’ East of the Axis of the Ecliptick the Moons Lattitude No. descending the Sun in 25.° 45’ of Gemini
                  I have had the Honour in my time of filling many places of Publick Trust Which my Contry Men Can Attest
                  Suffer me further to add that Should I be apointed An old Gentln. Bred in the Mines of Wales and Cornwell of course us’d to the Smelting and refining of Oars. Will accompany me His Name is Charles Devaraux He was Brought from Waels by Collo. Chissel and wrought in his Lead Mines on New River—He, that is Devaroux Says That During Our Revolutionary War he Sold your Excellancy twenty thousand weight of Lead which you purchased for the Troops This Devaroux directed them works on New River during the War.
                  Inclosd I have thought proper to transmit Your Excellancy a Map of Louisiana, The Materials Collected and aranged by myself. The Authorities are Peleret De. Anvil Mitchel Billen & De. la. Roc Together with Every Latter Information I could Collect on the Subject
                  
                  Not Supposing in this I communicate any-thing New to your Excellancy—It is done Barely with a View to Show that I have Made the Geography of that Country in Some Measure my Studdy
                  Now the buisnes is have I done right: or have I done wrong: I dont know—One thing I know—That my Intentions are Pure And that amongst the many thousands that Compose the Agregate of the American Census there is not a Bosom more Ardenly Glows with the Amor Patri. or that is more firmly attached to the present happy Administration. than that of Your Excellancies
                  Most Devouted and Verry Humble Servant
                  
                     Andw. Burns 
                     
                  
                  
                     The later part the Honourable General James Jackson Can Attest
                     I Should be happy to have a Reply
                  
               